DETAILED ACTION
Claims 1-20 are pending.
Election/Restrictions
Claims 2, 10-11, 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 October 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plugs”, “valve cage” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Townsend (US 7,121,335).

Regarding claim 1, Townsend discloses a plunger (fig 1, plunger 10, c 2 l 23) for a plunger-lift apparatus (id.), the plunger comprising: a monolithic hollow plunger body (fig 2, sleeve 18, c 2 l 25); and a one-piece shift rod (elongate body 12, c 2 l 24) within the plunger body, the shift rod including a valve (sealing shoulder 36 of axial stop 34, c 2 l 43-46). 
Regarding claim 3, Townsend discloses the plunger of claim 1, further comprising: a valve cage (sleeve 18 includes second end 22 which acts as a holder for valve 36 in the closed direction and axial stop 32 which is the opening limit for the valve, c 2 l 39, c 2 l 45-46) having one or more flow ports (fig 1, annular flow passage 30, c 2 l 38) formed as passages through a cylindrical wall of the valve cage (fig 2 shows passages 30 -mislabeled as 38- through the sleeve 18). 
Regarding claim 4, Townsend discloses the plunger of claim 1, further comprising a top end (first axial stop 32, c 3 l 1-2) having an external fish neck (upper portion of sleeve 18, c 2 l 26, See annotated drawing and explanation below) having one or more ports (passages 30, c 3 l 26). 
Examiner notes that a fish neck is defined in the oil gas industry as “A device placed on a piece of equipment that is lowered into a wellbore so that the equipment may be retrieved by wire line.” (See attached NPL from www.oilgasglossary.com).
Applicant’s specification paragraph 0017 indicates that the fish neck 207 includes slots 208. Referring to figure 2A, it appears that the fish neck 207 includes the tapered with slots 208. In order to slip a wire line over and retrieve that piece of equipment, the fish neck must include the grove behind that top portion 206 in order for the wire line to have a purchase for lifting. Townsend discloses a similar piece which is capable of use as a fish neck (See drawing below).

    PNG
    media_image1.png
    758
    741
    media_image1.png
    Greyscale

Annotations on Townsend fig 1
Regarding claim 5, Townsend discloses the plunger of claim 4, wherein the one or more ports (passage 30, c 3 l 8) of the external fish neck are configured to be closed by plugs (screws 37 which selective close off one or more flow passage 30, c 3 l 7-10) to control a flow of fluids through the ports. 
Regarding claim 6, Townsend discloses the plunger of claim 1, wherein the monolithic hollow plunger body further comprises a valve seat (second end 22, which seals with sealing shoulder 36, c 2 l 43-46). 
Regarding claim 7, Townsend discloses the plunger of claim 6, wherein the valve seals against the valve seat when the one-piece shift rod is in a closed configuration (fig 3, closed configuration, second end 22 and sealing shoulders 36 close off fluid flow passage 30, c 2 l 60-62). 
Regarding claim 8, Townsend discloses the plunger of claim 7, wherein the one-piece shift rod is configured to move from the closed configuration to an open configuration (fig 3, flow of fluid moves sleeve 18 axial to open valve, c 2 l 65- c 3 l 4) in which the valve moves away from the valve seat (id.). 
Regarding claim 9, Townsend discloses the plunger of claim 1, wherein the one-piece shift rod and valve is a monolithic structure (fig 2, elongate body 12 is depicted as a single integral piece). 
Regarding claim 12, Townsend discloses the plunger of claim 1, further comprising one or more plugs (screws 37 which selective close off one or more flow passage 30, c 3 l 7-10) configured to close off one or more flow ports in a valve cage of the monolithic hollow plunger body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boyd (US 9,951,591) includes clutch assembly 20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746     

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746